Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 6/12/2020.  
Claims 1-20 are pending and examined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a machine learning module and an input reconstruction module in claims 1, 10 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 10 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig.1-Fig.5 and paragraphs 29, 40-43.  The modules appear to be software, which does not constitute system hardware structure, there is not sufficient structure in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims limitations “training a machine learning module to classify electronic transactions…generating first error data based on classification results generated by the machine learning module for the first set of transactions; generating second error data based on reconstruction results generated by an input reconstruction module for both the first and second sets of transactions; and updating the machine learning module based on the first and second error data” claims 1, 10 and 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform classifying and generating functions.  The use of the term “module” is not adequate structure for performing these functions because it does not describe a particular structure for performing them. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claims 1-20 are directed to a method, non-transitory computer readable medium, which are/is one of the statutory categories of invention. (Step 1: YES).
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…classify electronic
transactions, wherein the training uses a first set of transactions with label information that indicates designated classifications for those transactions and a second set of transactions without label information… wherein the training includes: generating first error data based on classification results generated…for the first set of transactions; generating second error data based on reconstruction results generated …for both the first and second sets of transactions; and updating the machine learning module based on the first and second error data”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including marketing or sales activities or behaviors, business relation) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a computing device, a machine learning module and an input reconstruction module that perform the steps of the claim.  The computing device, the machine learning module and the input reconstruction module are recited at a high-level of generality to perform the functions of “training… the module to classify electronic transactions, … generating… first error data and second error data based on generated classification results….; and updating… the machine learning module based on the first and second error data”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the additional limitations of the claim perform the functions of “training…the module to classify electronic transactions, … generating… first error data and second error data based on generated classification results….; and updating… the machine learning module based on the first and second error data”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The additional elements of the computing device, the machine learning module and the input reconstruction module are recited at a high-level of generality to perform the functions of “training…the module to classify electronic transactions, … generating… first error data and second error data based on generated classification results….; and updating… the machine learning module based on the first and second error data”, which when viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claim 10 and claim 16 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 2-9, 11-15 and 17-20 these claims recite limitations that further define the abstract idea noted in claims 1 and 14.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 11 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marcjan et al. (2019/0130406) and further in view of Edkin et al. (2019/0378050).
As per claim 1, Marcjan teaches a method, comprising:
training, by a computing system, a machine learning module to classify electronic transactions, wherein the training uses a first set of transactions with label information that indicates designated classifications for those transactions and a second set of transactions without label information, wherein the training includes (via provide a solution to address this problem using a machine learning, semi-supervised method. It first utilizes the small number data transactions that are labeled as having been properly rejected or approved provided by human reviewers and trains a supervised learning risk determination model using a learner, such as gradient boosting decision trees or logistic regression. It then uses this risk determination model to score unlabeled data transactions and labels some high-scored data transactions as rejected and labels some low-scored data transactions as being approved and adds these newly labeled data transactions into the training set. Next, it trains a second risk determination model using the expanded training set, see paragraph 17):
generating first error data based on classification results generated by the machine learning module for the first set of transactions (via provide a solution to address this problem using a machine learning, semi-supervised method. It first utilizes the small number data transactions that are labeled as having been properly rejected or approved provided by human reviewers and trains a supervised learning risk determination model using a learner, such as gradient boosting decision trees or logistic regression.  In the embodiment related to the to the clinical or scientific research results, the various attributes may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes may be used as needed by the risk score module 220, see paragraphs 17 and 39-47);
generating second error data based on reconstruction results generated by an input reconstruction module for both the first and second sets of transactions (via a first risk determination model is trained using at least the set of labeled data transactions.  A first risk score for each data transaction of a set of unlabeled data transactions is determined using the trained first risk determination model. Data transactions in the set of unlabeled data transactions are newly labeled based on the first risk score. The newly labeled data transactions are added to a second set of labeled data transactions that include the first set of labeled data transactions. A second risk determination model is trained using at least the second set of labeled data transactions. A second risk score is determined for subsequently received data transactions and these data transactions are rejected or approved based on the second risk score.  In the embodiment related to the to the clinical or scientific research results, the various attributes may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes may be used as needed by the risk score module 220, see paragraphs 18 and 46).
	Marcjan does not teach the limitation wherein updating the machine learning module based on the first and second error data.
	Edkin teaches this limitation wherein updating the machine learning module based on the first and second error data (via the apparatus where training the artificial neural network includes providing, to the artificial neural network, data including the one or more graph representations, and where the data is unlabeled. The apparatus where the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.  The loss function may be used to determine error when comparing an output value and a target value.  For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error. The error may be used to update weights in each layer of the neural network, see paragraphs 27, 47-57 and Fig.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin in order to provide an artificial neural network 100 in Marcjan so that the first and second error data would be processed more efficiently.
	As per claim 2, Marcjan teaches the method wherein the second set of transactions are incomplete transactions and the first set of transactions are completed transactions (via the data transactions that are rejected by decision module 230 based on the risk scores are not actually performed or completed by the computing system 200. Accordingly, there is no way to actually determine if these transactions were properly rejected or if some of them should have
been approved.  For example, as illustrated the review module may determine a set of labeled data transactions 250, which may initially include a set 251 of data transactions that are labeled as being approved and a set 252 of data transactions that are labeled as being rejected. Since the further review process was performed on the data transactions in the sets 251 and 252, there is a high likelihood that the data transactions were properly approved or properly rejected, see paragraphs 52 and 54).
	As per claim 3, Marcjan teaches the method wherein transactions in the first and second sets of transactions are electronic monetary transactions (via the embodiments disclosed herein relate to more than purchase or financial transactions and should not be limited or analyzed as only being related to purchase or financial transactions, see paragraph 40).
	Marcjan does not teach the limitation wherein classifications output by the trained machine learning module specify whether transactions are authorized by an entity that had been requested to authorize those transactions.
	Edkin teaches this limitation wherein classifications output by the trained machine learning module specify whether transactions are authorized by an entity that had been requested to authorize those transactions (via a restriction might be lifted if manual user input is received from authorized personnel to clear a previous restriction on a hot file. For example, in the case of a credit card that might appear to have been used for a fraudulent transaction, a card holder may submit through a user computing device 720 a confirmation of the authenticity of the transaction. The confirmation is received as current event data 708 in the machine learning system 700C, which then results in an immediate lifting by the restrict engine, see paragraph 133).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin in order to provide computing device 720 in Marcjan so that the transactions would be classified more accurately.
	As per claim 4, Marcjan teaches the method wherein determining whether classification results for the second set of transactions match, within a threshold degree, with an expected distribution of classification results for non- labeled transactions (via in many embodiments a threshold or cutoff may be applied that moves the location of X1 percent to more fully reflect historical norms of where the demarcation between the approved and rejected data transactions should be.  In the embodiment related to the to the clinical or scientific research results, the various attributes may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module
220 as needed, see paragraphs 46 and 49).


As per claim 5, Marcjan teaches the method wherein updating the machine learning module based on error data from the first set of transactions but not the second set of transactions based on determining that the classification results for the second set of transactions do not match the expected distribution (via a first set and second set of transactions.  It first utilizes the small number data transactions that are labeled as having been properly rejected or approved provided by human reviewers and trains a supervised learning risk determination model using a learner, such as gradient boosting decision trees or logistic regression. It then uses this risk determination model to score unlabeled data transactions and labels some high-scored data transactions as rejected and labels some low-scored data transactions as being approved and adds these newly labeled data transactions into the training set.  Next, it trains a second risk determination model using the expanded training set.  a threshold or cutoff may be applied that moves the location of X1% to more fully reflect historical norms of where the demarcation between the approved and rejected data transactions should be. For example, in one embodiment X1% may be set around 80% so that only those data transactions that are determined to have an 80% or higher likelihood of being rejected are automatically rejected since most data transactions are non-fraudulent data transactions.  In the embodiment related to the to the clinical or scientific research results, the various attributes may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed.  It would not update the machine learning module with the error data from the second set of transactions if the second set of
transactions contain an unacceptable amount of error.  Update the machine learning module based on error data from the first set of transactions but not the second set of transactions based on determining that the classification results for the second set of transactions do not match the expected distribution because updating the machine learning module with error data that does not match the expected distribution would decrease the overall accuracy of the module for future transactions, see paragraphs 17, 46, 49).
	Marcjan does not teach the limitation wherein subsequent to the updating, further updating the machine learning module based on error data from the first set of transactions.
	Edkin teaches this limitation wherein subsequent to the updating, further updating the machine learning module based on error data from the first set of transactions (via the loss function may be used to determine error when comparing an output value and a target value.  For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error. The error may be used to update weights in each layer of the neural network, see paragraph 57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin so that the module would be updated more efficiently.
	As per claim 6, Marcjan does not teach the limitation wherein the reconstruction results indicate whether a model implemented by the machine learning module is stale.
	Edkin teaches this limitation wherein the reconstruction results indicate whether a model implemented by the machine learning module is stale (via the accuracy of a hot file
function may degrade over time, or a determination made about a computing device one year ago may no longer be accurate. As such, the system may, over time, lower the hot file level from a "hot" value (e.g., a most powerful and/or relevant value for all or portions of the hot
file) to a “cold” value (e.g., a least powerful and/or least relevant value for all or portions of the hot file).  The operating system may be changed such that the operating system is no longer compromised. Whether in response to the change in the operating system or merely as a result of time, the hot file corresponding to the smartphone may be slowly updated from a "hot" value
(e.g., 100% applicability) to a “cold” value (e.g., 1% applicability), see paragraph 92).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin so that the model would be implemented more efficiently.
	As per claim 7, Marcjan teaches the limitations wherein tagging transactions in the second set of transactions to indicate that these transactions do not have label information (via 
the risk determination model 227 may determine second risk scores 221-224 for the data transactions in the set of unlabeled data transactions 413.  Only one of the data transactions is denoted by 405 so that the figure does not become unreadable by the large number of references, but all unmarked data transactions should be considered as part of the set of unlabeled data transactions 405, see paragraphs 72 and 88).
	Marcjan does not teach the limitation wherein one or more elements of the machine learning module are configured not to generate error data based on classification results for transactions of the second set of transactions based on detecting the tagging.
	Edkin teaches this limitation wherein one or more elements of the machine learning module are configured not to generate error data based on classification results for transactions of the second set of transactions based on detecting the tagging (via the transactions being labeled or unlabeled.  In step 610, the system may use historical data (e.g., historical fraud data, known vulnerabilities, and/or emerging fraud patterns) and compare such historical data to the received data from step 602 and/or the output/analysis from either or both steps 604 and 606 and/or the anomalies determined in step 608.  The training data may be labeled (e.g., the training data may indicate the correct output for the computational! graph to
produce) such that learning may be better effectuated. Until processing the full set of training data, the machine learning model may produce unreliable or unexpected output when provided test data, generating errors.  The loss function may be used to determine error when comparing an output value and a target value. For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error. The error may be used to update weights in each layer of the neural network.’), and using a supervised or unsupervised model.  In an embodiment involving supervised machine learning, a graph module may receive and execute instructions to modify the computational graph.  Each machine learning model may be supervised and/or unsupervised and be configured in any of the manners described above. Each entity and/or class of entities may be associated with one or more machine learning models which may make
decisions with regard to the graph and/or with regard to risk. For example, one entity may have a supervised machine learning model using a first set of definitional functions, whereas another entity may have an unsupervised machine learning model using a second set of definitional functions.  The machine learning module would not generate error data based on the classification results for transactions of the second set of transactions based on detecting the tagging in a supervised learning model, since a supervised model does not use unlabeled data. The machine learning module would not generate error data based on the classification results for transactions of the second set of transactions based on detecting the tagging because it allows for the use of a supervised learning model when the set of transactions contain unlabeled transactions, see paragraphs 57, 82, 127, 136 and 157).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin so that the error data of the transactions would be processed more efficiently.
	As per claim 10, Marcjan teaches a non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising (see paragraph 23 and Fig.1):
training a machine learning module to classify electronic transactions, wherein the training uses a first set of transactions with label information that indicates designated classifications for those transactions and a second set of transactions without label information, wherein the training includes (via provide a solution to address this problem using a machine learning, semi-supervised method. It first utilizes the small number data transactions that are labeled as having been properly rejected or approved provided by human reviewers and trains a supervised learning risk determination model using a learner, such as gradient boosting decision trees or logistic regression. It then uses this risk determination model to score unlabeled data transactions and labels some high-scored data transactions as rejected and labels some low-scored data transactions as being approved and adds these newly labeled data transactions into the training set. Next, it trains a second risk determination model using the expanded training set, see paragraph 17):
generating first error data based on classification results generated by the machine learning module for the first set of transactions (via provide a solution to address this problem using a machine learning, semi-supervised method. It first utilizes the small number data transactions that are labeled as having been properly rejected or approved provided by human reviewers and trains a supervised learning risk determination model using a learner, such as gradient boosting decision trees or logistic regression.  In the embodiment related to the to the clinical or scientific research results, the various attributes may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes may be used as needed by the risk score module 220, see paragraphs 17 and 39-47);
generating second error data based on reconstruction results generated by an input reconstruction module for both the first and second sets of transactions (via a first risk determination model is trained using at least the set of labeled data transactions.  A first risk score for each data transaction of a set of unlabeled data transactions is determined using the trained first risk determination model. Data transactions in the set of unlabeled data transactions are newly labeled based on the first risk score. The newly labeled data transactions are added to a second set of labeled data transactions that include the first set of labeled data transactions. A second risk determination model is trained using at least the second set of labeled data transactions. A second risk score is determined for subsequently received data transactions and these data transactions are rejected or approved based on the second risk score.  In the embodiment related to the to the clinical or scientific research results, the various attributes may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes may be used as needed by the risk score module 220, see paragraphs 18 and 46).
	Marcjan does not teach the limitation wherein updating the machine learning module based on the first and second error data.
	Edkin teaches this limitation wherein updating the machine learning module based on the first and second error data (via the apparatus where training the artificial neural network includes providing, to the artificial neural network, data including the one or more graph representations, and where the data is unlabeled. The apparatus where the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.  The loss function may be used to determine error when comparing an output value and a target value.  For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error. The error may be used to update weights in each layer of the neural network, see paragraphs 27, 47-57 and Fig.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer of Marcjan to include all the limitations above as taught by Edkin in order to provide an artificial neural network 100 in Marcjan so that the first and second error data would be processed more efficiently.
	As per claim 11, Marcjan teaches the limitations wherein transactions in the first and second sets of transactions are electronic monetary transactions, and wherein transactions in the first set of transactions are approved transactions and transactions in the second set of transactions are denied transactions (via the review module may determine a set of labeled data transactions 250, which may initially include a set 251 of data transactions that are labeled as being approved and a set 252 of data transactions that are labeled as being rejected. Since the further review process was performed on the data transactions in the sets 251 and 252, there is a high likelihood that the data transactions were properly approved or properly rejected, see paragraph 52).
	As per claim 12, Marcjan teaches the limitations wherein determining whether classification results for the second set of transactions include a threshold percentage of results that have a particular classification (via a threshold or cutoff may be applied that moves the location of X1 percent to more fully reflect historical norms of where the demarcation between the approved and rejected data transactions should be.  In the embodiment related to the to the clinical or scientific research results, the various attributes may specify the amount of error that is acceptable, the research goals, and other relevant factors.  These may be used by the risk score module 220 as needed.  Based on the results of the additional review criteria 245, the review module 2450 may determine if the data transactions near X1% should be approved or rejected. For example, if the additional review criteria 245 indicate that it is likely that some of these data transitions are a valid, non-fraudulent data transactions, then these data transactions may be approved. On the other hand, if the additional review criteria indicate that it is likely that at least some of these data transition are fraudulent data transactions, these data transactions may be rejected, see paragraphs 46, 49 and 52).
	As per claim 14, Marcjan teaches the limitations wherein tagging transactions in the second set of transactions to indicate that these transactions do not have label information (via 
the risk determination model 227 may determine second risk scores 221-224 for the data transactions in the set of unlabeled data transactions 413.  Only one of the data transactions is denoted by 405 so that the figure does not become unreadable by the large number of references, but all unmarked data transactions should be considered as part of the set of unlabeled data transactions 405, see paragraphs 72 and 88).
	Marcjan does not teach the limitation wherein one or more elements of the machine learning module are configured not to generate error data based on classification results for transactions of the second set of transactions based on detecting the tagging.
	Edkin teaches this limitation wherein one or more elements of the machine learning module are configured not to generate error data based on classification results for transactions of the second set of transactions based on detecting the tagging (via the transactions being labeled or unlabeled.  In step 610, the system may use historical data (e.g., historical fraud data, known vulnerabilities, and/or emerging fraud patterns) and compare such historical data to the received data from step 602 and/or the output/analysis from either or both steps 604 and 606 and/or the anomalies determined in step 608.  The training data may be labeled (e.g., the training data may indicate the correct output for the computational! graph to
produce) such that learning may be better effectuated. Until processing the full set of training data, the machine learning model may produce unreliable or unexpected output when provided test data, generating errors.  The loss function may be used to determine error when comparing an output value and a target value. For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error. The error may be used to update weights in each layer of the neural network.’), and using a supervised or unsupervised model.  In an embodiment involving supervised machine learning, a graph module may receive and execute instructions to modify the computational graph.  Each machine learning model may be supervised and/or unsupervised and be configured in any of the manners described above. Each entity and/or class of entities may be associated with one or more machine learning models which may make
decisions with regard to the graph and/or with regard to risk. For example, one entity may have a supervised machine learning model using a first set of definitional functions, whereas another entity may have an unsupervised machine learning model using a second set of definitional functions.  The machine learning module would not generate error data based on the classification results for transactions of the second set of transactions based on detecting the tagging in a supervised learning model, since a supervised model does not use unlabeled data. The machine learning module would not generate error data based on the classification results for transactions of the second set of transactions based on detecting the tagging because it allows for the use of a supervised learning model when the set of transactions contain unlabeled transactions, see paragraphs 57, 82, 127, 136 and 157).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer of Marcjan to include all the limitations above as taught by Edkin so that the error data of the transactions would be processed more efficiently.
Claims 8, 16-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marcjan et al. (2019/0130406) and Edkin et al. (2019/0378050), and further in view of ORTIZ et al. (2020/0036528).
As per claim 8, the combination of Marcjan and Edkin does not teach the limitation wherein receiving, by the computing system, a request for authorization of an electronic transaction; and determining, by the computing system using the trained machine learning module, whether to authorize the electronic transaction.
ORTIZ teaches this limitation wherein receiving, by the computing system, a request for authorization of an electronic transaction; and determining, by the computing system using the trained machine learning module, whether to authorize the electronic transaction (via once system 100 has verified and authenticated the identity of the user in the 2D video, system 100 may proceed to trigger or request a payment in accordance with the user request.  The neutral network model 2603 may in some embodiments output a 256 bit floating point latent vector. The model 2603 may learn to represent facial features namely—eyes, nose, mouth in a lower dimension.  For example, it may be a machine learning based system that looks at a picture, or a frame of a video, processes it to determine that the picture contains a face, and identify the facial features, see paragraphs 171 and 227).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Marcjan and Edkin to include all the limitations above as taught by ORTIZ in order to provide the system 100 so that the request for authorization of an electronic transaction would be determined more quickly.
As per claim 16, Marcjan teaches a method, comprising:
accessing, by the computing system, a machine learning module that was trained, prior to the accessing, by (via provide a solution to address this problem using a machine learning, semi-supervised method. It first utilizes the small number data transactions that are labeled as having been properly rejected or approved provided by human reviewers and trains a supervised learning risk determination model using a learner, such as gradient boosting decision trees or logistic regression. It then uses this risk determination model to score unlabeled data transactions and labels some high-scored data transactions as rejected and labels some low-scored data transactions as being approved and adds these newly labeled data transactions into the training set. Next, it trains a second risk determination model using the expanded training set, see paragraph 17):
generating first error data based on classification results generated by the machine learning module for the first set of transactions (via provide a solution to address this problem using a machine learning, semi-supervised method. It first utilizes the small number data transactions that are labeled as having been properly rejected or approved provided by human reviewers and trains a supervised learning risk determination model using a learner, such as gradient boosting decision trees or logistic regression.  In the embodiment related to the to the clinical or scientific research results, the various attributes may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes may be used as needed by the risk score module 220, see paragraphs 17 and 39-47);
generating second error data based on reconstruction results generated by an input reconstruction module for both the first and second sets of transactions (via a first risk determination model is trained using at least the set of labeled data transactions.  A first risk score for each data transaction of a set of unlabeled data transactions is determined using the trained first risk determination model. Data transactions in the set of unlabeled data transactions are newly labeled based on the first risk score. The newly labeled data transactions are added to a second set of labeled data transactions that include the first set of labeled data transactions. A second risk determination model is trained using at least the second set of labeled data transactions. A second risk score is determined for subsequently received data transactions and these data transactions are rejected or approved based on the second risk score.  In the embodiment related to the to the clinical or scientific research results, the various attributes may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes may be used as needed by the risk score module 220, see paragraphs 18 and 46).
	Marcjan does not teach the limitation wherein updating the machine learning module based on the first and second error data.
	Edkin teaches this limitation wherein updating the machine learning module based on the first and second error data (via the apparatus where training the artificial neural network includes providing, to the artificial neural network, data including the one or more graph representations, and where the data is unlabeled. The apparatus where the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.  The loss function may be used to determine error when comparing an output value and a target value.  For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error. The error may be used to update weights in each layer of the neural network, see paragraphs 27, 47-57 and Fig.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin in order to provide an artificial neural network 100 in Marcjan so that the first and second error data would be processed more efficiently.
	The combination of Marcjan and Edkin does not teach the limitation wherein receiving, by the computing system, a request for authorization of an electronic transaction.
	ORTIZ teaches this limitation wherein receiving, by the computing system, a request for authorization of an electronic transaction (via once system 100 has verified and authenticated the identity of the user in the 2D video, system 100 may proceed to trigger or request a payment in accordance with the user request.  The neutral network model 2603 may in some embodiments output a 256 bit floating point latent vector. The model 2603 may learn to represent facial features namely—eyes, nose, mouth in a lower dimension.  For example, it may be a machine learning based system that looks at a picture, or a frame of a video, processes it to determine that the picture contains a face, and identify the facial features, see paragraphs 171 and 227).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Marcjan and Edkin to include all the limitations above as taught by ORTIZ in order to provide the system 100 so that the request for authorization of an electronic transaction would be determined more quickly.
	As per claim 17, Marcjan does not teach the limitation wherein the machine learning module includes a neural network with a plurality of layers, and wherein the updating the machine learning module includes altering training weights for one or more nodes of the neural network.
	Edkin teaches this limitation wherein the machine learning module includes a neural network with a plurality of layers, and wherein the updating the machine learning module includes altering training weights for one or more nodes of the neural network (via the loss function may be used to determine error when comparing an output value and a target value.  For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error.  The error may be used to update weights in each layer of the neural network, see paragraph 57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin in order to provide an artificial neural network 100 in Marcjan so that the machine learning module would be udpated more efficiently.
	As per claim 18, Marcjan does not teach the limitation wherein the electronic transaction is an electronic monetary transaction, and wherein the method further comprises: determining, by the computing system based on output of the machine learning module, to deny the electronic monetary transaction.
	Edkin teaches this limitation wherein the electronic transaction is an electronic monetary transaction, and wherein the method further comprises: determining, by the computing system based on output of the machine learning module, to deny the electronic monetary transaction (via the hot file functions may be associated with a hot file restriction. A hot file restriction may, for example, cause one or more devices to deny a transaction involving a particular entity associated with the restriction. As such, a hot file restriction may be a decision
made on the basis of one or more hot file functions, where each entity is associated with one or more classifications, and where each edge represents a relationship between two entities; one or more machine learning engines configured to perform a respective decision-making process, where each of the one or more machine learning engines is associated with at least one of the one or more classification, see paragraphs 32 and 86).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin so that the electronic monetary transaction would be determined more efficiently.
	As per claim 20, Marcjan does not teach the limitation wherein the reconstruction results indicate whether a model implemented by the machine learning module is stale.
	Edkin teaches this limitation wherein the reconstruction results indicate whether a model implemented by the machine learning module is stale (via the accuracy of a hot file
function may degrade over time, or a determination made about a computing device one year ago may no longer be accurate. As such, the system may, over time, lower the hot file level from a "hot" value (e.g., a most powerful and/or relevant value for all or portions of the hot
file) to a “cold” value (e.g., a least powerful and/or least relevant value for all or portions of the hot file).  The operating system may be changed such that the operating system is no longer compromised. Whether in response to the change in the operating system or merely as a result of time, the hot file corresponding to the smartphone may be slowly updated from a "hot" value
(e.g., 100% applicability) to a “cold” value (e.g., 1% applicability), see paragraph 92).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin so that the model would be implemented more efficiently.
Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marcjan et al. (2019/0130406) and Edkin et al. (2019/0378050), and further in view of Dong et al. (2019/0156211).
As per claim 9, Marcjan teaches the limitation wherein the input reconstruction module generates output for the first and second set of transactions (via provide a solution to address this problem using a machine learning, semi-supervised method. It first utilizes the small number data transactions that are labeled as having been properly rejected or approved provided by human reviewers and trains a supervised learning risk determination model using a learner, such as gradient boosting decision trees or logistic regression. It then uses this risk determination model to score unlabeled data transactions and labels some high-scored data transactions as rejected and labels some low-scored data transactions as being approved and adds these newly labeled data transactions into the training set. Next, it trains a second risk determination model using the expanded training set, see paragraph 17).
Marcjan does not teach the limitation wherein the input reconstruction module generates output based on output of an output layer of a neural network.
Edkin teaches this limitation wherein the input reconstruction module generates output based on output of an output layer of a neural network (via the loss function may be used to determine error when comparing an output value and a target value. For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error. The error may be used to update weights in each layer of the neural network.  The neural network may include an input layer, a number of intermediate layers, and an output layer. Each layer may have its own weights. The input layer may be configured to receive as input one or more feature vectors described herein. The intermediate layers may be convolutional layers, pooling layers, dense (fully connected) layers, and/or other types. The input layer may pass inputs to the intermediate layers. In one example, each intermediate layer may process the output from the previous layer and then pass output to the next intermediate layer, see paragraph 57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin so that the output would be generated more efficiently.
	The combination of Marcjan and Edkin does not teach the limitation wherein the input reconstruction module generates output based on output of a first hidden layer of a neural network and not based on output of subsequent layers of the neural network.
	Dong teaches this limitation wherein the input reconstruction module generates output based on output of a first hidden layer of a neural network and not based on output of subsequent layers of the neural network (via the last hidden layer may be selected as the specified hidden layer connecting both the classification network and the reconstruction network for their respective learning tasks. In the following, the embodiments of the present invention will be discussed with the last hidden layer as the specific hidden layer for the purpose of illustration, however it should be clear to a person skilled in the art that the last hidden layer is only an example, any other hidden layers may be used as the specified hidden layer.  Now refer back to FIG. 5, the dynamic output x of the specified hidden layer 540 of DNN 530 may be captured during training, and thus, the captured dynamic output x may be used for computing the reconstruction loss, see paragraphs 62 and 85).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Marcjan and Edkin to include all the limitations above as taught by Dong so that outputs would be generated more accurately.
Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marcjan et al. (2019/0130406) and Edkin et al. (2019/0378050), and further in view of WATERS et al. (2020/0151728).
	As per claim 13, the combination of Marcjan and Edkin does not teach the limitation wherein rolling back updates to the machine learning module, wherein the rolling back is performed based on determining that the classification results for the second set of transactions do not include the threshold percentage.
	WATERS teaches this limitation wherein rolling back updates to the machine learning module, wherein the rolling back is performed based on determining that the classification results for the second set of transactions do not include the threshold percentage (via the transaction monitoring platform may use a support vector machine (SVM) classifier technique to generate a non-linear boundary between data points in the training set. In this case, the non linear boundary is used to classify test data (e.g., particular historical transaction data and/or particular historical calendar data) into a particular class (e.g., a class indicating that the particular historical transaction data and/or the particular historical calendar data is associated with a particular normal transaction volume, a particular normal transaction volume range, and/or particular confidence bands).  In some implementations, the transaction monitoring platform may process the real-time data and the transaction volume anomaly to retrain the
machine learning model. In some implementations, the transaction monitoring platform may send the real-time data and the transaction volume anomaly to one or more servers for storage, and may retrain the machine learning model based on information stored by the one or more servers. In some implementations, the action may include a code rollback action, a server reset action, a server optimization action, a server recovery action, or a server logging action.  As another example, the transaction monitoring platform may determine that a transaction volume anomaly exists if multiple data points associated with the transaction volume (e.g., at least two data points, at least a particular amount of data points that satisfy a threshold, and/or the like) fall outside the normal transaction volume range and/or the one or more confidence bands, see paragraphs 25, 76 and 33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Marcjan and Edkin to include all the limitations above as taught by WATERS in order to provide a transaction monitoring platform so that the module would be updated more accurately.
Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marcjan et al. (2019/0130406) and Edkin et al. (2019/0378050), and further in view of Kalamkar et al. (2018/0293493).
	As per claim 15, Marcjan does not teach the limitation wherein the first error data indicates differences between the classification results and the designated classifications.
	Edkin teaches the limitation wherein the first error data indicates differences between the classification results and the designated classifications (via the loss function may be used to determine error when comparing an output value and a target value. For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error. The error may be used to update weights in each layer of the neural network, see paragraph 57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcjan to include all the limitations above as taught by Edkin so that the error data would be determined more efficiently.
	The combination of Marcjan and Edkin does not teach the limitation wherein the second error data indicates differences between the reconstruction results and input being reconstructed. However, since Intel discloses wherein the error data indicates differences between the results and the input.
	Kalamkar teach the limitation wherein the second error data indicates differences between the reconstruction results and input being reconstructed (via before a machine learning
algorithm can be used to model a particular problem, the algorithm is trained using a training data set. Training a neural network involves selecting a network topology, using a set of training data representing a problem being modeled by the network, and adjusting the weights until the network model performs with a minimal error for all instances of the training data set. For example, during a supervised learning training process for a neural network, the output produced by the network in response to the input representing an instance in a training data set is compared to the “correct” labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated, and the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network. The network is considered "trained" when the errors for each of the outputs generated from the instances of the training data set are minimized and utilizing previous results for future tests and reconstruction.  Variations on supervised and unsupervised training may also be employed. Semi-supervised learning is a technique in which in the training dataset 1102 includes a mix of labeled and unlabeled data of the same distribution. Incremental learning is a variant of supervised learning in which input data is continuously used to further train the model. Incremental learning enables the trained neural network 1108 to adapt to the new data 1112 without forgetting the knowledge instilled within the network during initial training.  The system can generate error data indicating difference between the reconstruction results and input being reconstructed, see paragraphs 135 and 167).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Marcjan and Edkin to include all the limitations above as taught by Kalamkar in order to provide a network and the training data set so that the error data would be determined more accurately.

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marcjan et al. (2019/0130406), Edkin et al. (2019/0378050) and ORTIZ et al. (2020/0036528), and further in view of Kalamkar et al. (2018/0293493).
As per claim 19, The combination of Marcjan, Edkin and ORTIZ does not teach the limitation wherein the second error data indicates differences between the reconstruction results and input being reconstructed. However, since Intel discloses wherein the error data indicates differences between the results and the input.
	Kalamkar teach the limitation wherein the second error data indicates differences between the reconstruction results and input being reconstructed (via before a machine learning
algorithm can be used to model a particular problem, the algorithm is trained using a training data set. Training a neural network involves selecting a network topology, using a set of training data representing a problem being modeled by the network, and adjusting the weights until the network model performs with a minimal error for all instances of the training data set. For example, during a supervised learning training process for a neural network, the output produced by the network in response to the input representing an instance in a training data set is compared to the “correct” labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated, and the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network. The network is considered "trained" when the errors for each of the outputs generated from the instances of the training data set are minimized and utilizing previous results for future tests and reconstruction.  Variations on supervised and unsupervised training may also be employed. Semi-supervised learning is a technique in which in the training dataset 1102 includes a mix of labeled and unlabeled data of the same distribution. Incremental learning is a variant of supervised learning in which input data is continuously used to further train the model. Incremental learning enables the trained neural network 1108 to adapt to the new data 1112 without forgetting the knowledge instilled within the network during initial training.  The system can generate error data indicating difference between the reconstruction results and input being reconstructed, see paragraphs 135 and 167).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Marcjan, Edkin and ORTIZ to include all the limitations above as taught by Kalamkar in order to provide a network and the training data set so that the error data would be determined more accurately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694